Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AND

SECURITY AGREEMENT, JOINDER AND WAIVER

This Seventh Amendment to Loan and Security Agreement, Joinder and Waiver
(“Amendment”) is entered into as of November 5, 2012, between COMERICA BANK
(“Bank”) and BAZAARVOICE, INC., a Delaware corporation (“Parent”), POWERREVIEWS,
LLC, a Delaware limited liability company (“PowerReviews”), and LONGBOARD MEDIA,
INC., a Delaware corporation (“LongBoard”, and together with Parent and
PowerReviews, “Borrowers”, and each individually, a “Borrower”).

RECITALS

A. Parent, PowerReviews and Bank are parties to that Loan and Security Agreement
dated July 18, 2007, as amended by that First Amendment to Loan and Security
Agreement dated November 30, 2008, that Second Amendment to Loan and Security
Agreement dated July 20, 2009, that Third Amendment to Loan and Security
Agreement dated January 22, 2010, that Fourth Amendment to Loan and Security
Agreement dated September 27, 2010, that Fifth Amendment to Loan and Security
Agreement dated January 31, 2012 and that Sixth Amendment to Loan and Security
Agreement and Joinder dated June 19, 2012 (as amended, “Agreement”).

B. Parent, PowerReviews and Bank are parties to that certain Prime Referenced
Rate Addendum to Loan and Security Agreement dated as of January 31, 2012 (the
“Interest Rate Addendum”).

C. Parent acquired LongBoard Media, Inc., a Delaware corporation, through a
merger between LongBoard and Leadout Acquisition Corp., a Delaware corporation
and a wholly-owned Subsidiary of Parent (“Acquisition Co.”), with LongBoard
continuing as the final surviving company of said merger and a Subsidiary of
Parent and the cessation of the separate corporate existence of Acquisition Co.
(“LongBoard Merger”), pursuant to the terms and conditions of that Agreement and
Plan of Merger dated November 5, 2012 (“Merger Agreement”) among LongBoard,
Parent, Acquisition Co., and the other parties party thereto.

D. Borrowers desire to join LongBoard as a “Borrower” under the Agreement and
the Interest Rate Addendum, and otherwise amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. By execution and delivery of this Amendment, LongBoard shall, and does hereby
become a party to the Agreement and the Interest Rate Addendum as a “Borrower”
as if an original signatory thereto. LongBoard (a) acknowledges and agrees that
it has read the Agreement, the Interest Rate Addendum and the other Loan
Documents, (b) consents to all of the provisions of the Agreement, the Interest
Rate Addendum and the Loan Documents relating to it, as applicable; and
(c) acknowledges and agrees that this Amendment has been freely executed without
duress and after an opportunity was provided to it for review of the Agreement,
the Interest Rate Addendum, this Amendment and all other Loan Documents by
competent legal counsel of its choice.

2. All references to “Borrower” in the Agreement, the Interest Rate Addendum and
the other Loan Documents shall hereafter mean, individually and collectively,
Parent, PowerReviews and LongBoard.

3. Borrowers advised Bank that they (i) maintained the Macy’s LC Collateral
Account with Silicon Valley Bank in violation of Section 6.6 of the Agreement,
and (ii) violated the Sixth Amendment to Loan and Security Agreement and Joinder
dated June 19, 2012, by failing to deliver to Bank a lessor’s acknowledgment and
subordination for Suite 600, 22 Fourth Street, San Francisco, California, within
thirty days from the Sixth Amendment Date (collectively, the “Covenant
Violations”). Borrowers requested that Bank waive the Covenant Violations. Bank
hereby waives the Covenant Violations (the “Waiver”) This Waiver shall not be
deemed to amend or alter in any respect the terms and conditions of the
Agreement, the Obligations or any other documents executed in connection
therewith, or to constitute a waiver or release by the Bank of any right, remedy
or Event of Default under the Agreement, the Obligations or any other documents
executed in connection therewith, except to the extent specifically set forth
herein. Furthermore, this waiver shall not affect in any manner whatsoever any
rights or remedies of the Bank with respect to any other non-compliance by the
Borrowers, or any of them, with the Agreement or any other documents executed in
connection therewith, whether in the nature of an Event of Default, and whether
now in existence or subsequently arising.



--------------------------------------------------------------------------------

4. Exhibit A to the Agreement is amended by adding or amending and restating, as
applicable, the following defined terms to read in their entirety as follows:

“ ‘Availability Date’ means the date on which Bank receives the Initial Audit.”

“ ‘Chief Executive Office State’ means Texas, where Borrowers’ chief executive
office is located.”

“ ‘Initial Audit’ means the first completed audit of the Collateral by Bank,
after the Seventh Amendment Date, the results of which are satisfactory to
Bank.”

“ ‘LongBoard’ means LongBoard Media, Inc., a Delaware corporation.”

“ ‘LongBoard Contingent Obligations’ means the payment obligations and any and
all indebtedness of Parent to the sellers of LongBoard pursuant to
Section 2.11(c) of the LongBoard Merger Agreement.”

“ ‘LongBoard Merger Agreement’ means that certain Agreement and Plan of Merger
dated November 5, 2012, among LongBoard, Parent, Acquisition Co., and the other
parties party thereto.”

“ ‘Macy’s LC Collateral Account’ means the account maintained by PowerReviews
with Silicon Valley Bank as set forth in the Schedule of Exceptions.”

“ ‘Seventh Amendment Date’ means November 5, 2012.”

5. The definition of “Permitted Indebtedness” set forth in Exhibit A to the
Agreement is amended and restated to read in its entirety as follows:

“ ‘Permitted Indebtedness’ means:

 

  (a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

  (b) Indebtedness disclosed in the Schedule;

 

  (c) Indebtedness not to exceed $500,000, in the aggregate in any fiscal year
of Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 

  (d) Subordinated Debt;

 

  (e) Indebtedness to trade creditors incurred in the ordinary course of
business;

 

  (f) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be;

 

  (g) Indebtedness consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

  (h) Indebtedness incurred in the ordinary course of business with respect to
surety bonds and similar obligations arising in the ordinary course of business;
and

 

  (i) LongBoard Contingent Obligations.”

 

2



--------------------------------------------------------------------------------

6. The definition of “Permitted Investment” set forth in Exhibit A to the
Agreement is amended and restated in its entirety to read as follows:

“‘Permitted Investment’ means:

 

  (a) Investments disclosed in the Schedule;

 

  (b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts;

 

  (c) Investments accepted in connection with Permitted Transfers;

 

  (d) Investments (i) by Borrowers or Subsidiaries in or to other Borrowers;
(ii) by Foreign Subsidiaries in or to Foreign Subsidiaries; and (iii) by
Borrowers or Subsidiaries in or to Subsidiaries, which are not Borrowers
hereunder, in an amount not to exceed $150,000 in the aggregate in any fiscal
year;

 

  (e) Investments not to exceed (i) $100,000 before the Qualified IPO Event and
(ii) $300,000 after the Qualified IPO Event, in the aggregate in any fiscal year
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

 

  (f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

  (g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

  (h) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed (i) $100,000 before the Qualified
IPO Event and (ii) $1,000,000 after the Qualified IPO Event;

 

  (i) Investments pursuant to version 1 of Borrower’s investment policy dated
January 1, 2012 (the “2012 Policy”), and any amendment or supplement to or
replacement of the 2012 Policy that has been approved by Borrower’s board of
directors and approved by Bank in writing; and

 

  (j) Other Investments not to exceed (i) $100,000 before the Qualified IPO
Event and (ii) $250,000 after the Qualified IPO Event.”

“‘Permitted Liens’ means the following:

 

  (a) Any Liens disclosed in the Schedule (excluding Liens to be satisfied with
the proceeds of the Advances) or arising under this Agreement or the other Loan
Documents;

 

3



--------------------------------------------------------------------------------

  (b) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

  (c) Liens not to exceed (i) $100,000 before the Qualified IPO Event and
(ii) $500,000 after the Qualified IPO Event, in the aggregate (i) upon or in any
Equipment (other than Equipment financed by an Equipment Advance) acquired or
held by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;

 

  (d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

  (e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments);

 

  (f) Non-exclusive licenses or sublicenses and (ii) exclusive licenses set
forth on the Schedule granted in the ordinary course of Borrower’s business and,
with respect to any licenses where Borrower is the licensee, any interest or
title of a licensor or under any such license or sublicense;

 

  (g) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

  (h) Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money; and

 

  (i) Liens in favor of other financial institutions arising in connection with
Borrower’s investment accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such investment accounts.”

7. The last sentence of the definition of “Collateral” set forth in Exhibit A of
the Agreement that commences “Collateral shall not include Parent’s deposit
account…” is amended and restated to read in its entirety as follows:

“Collateral shall not include the Macy’s LC Collateral Account provided that
such account is closed on or before January 31, 2015, and the remaining balance,
if any, is transferred to a Borrower’s account at Bank.”

8. Section 2.1(b)(i) of the Agreement is amended and restated to read in its
entirety as follows:

“(i) Amount. Subject to and upon the terms and conditions of this Agreement,
(1) after the Availability Date, Borrower may request Advances in an aggregate
outstanding amount not to exceed the lesser of (A) the Revolving Line or (B) the
Borrowing Base,

 

4



--------------------------------------------------------------------------------

less any amounts outstanding under the Letter of Credit/Credit Card Services
Sublimit, and (2) amounts borrowed pursuant to this Section 2.1(b) may be repaid
and reborrowed at any time prior to the Revolving Maturity Date, at which time
all Advances under this Section 2.1(b) shall be immediately due and payable.
Borrower may repay any Advances without penalty or premium.”

9. Section 6.6 of the Agreement is amended and restated to read in its entirety
as follows:

“6.6 Primary Depository. Borrowers shall maintain, and shall cause each of their
Subsidiaries to maintain, all of their U.S. dollar depository, operating and
investment accounts held in the United States with Bank or Bank’s Affiliates
governed by a control agreement satisfactory to Bank. Notwithstanding the
foregoing:

(a) PowerReviews may maintain the Macy’s LC Collateral Account with Silicon
Valley Bank, provided that the balance of the Macy’s LC Collateral Account does
not exceed $103,713.33 at any time. Notwithstanding the foregoing, the Macy’s LC
Collateral Account shall be closed on or before January 31, 2015, and the
balance, if any, of such account shall be transferred to a Borrower’s account at
Bank;

(b) Any Person acquired by any Borrower after July 1, 2012, in connection with a
permitted Acquisition or an acquisition otherwise consented to in writing by
Bank, shall be permitted to maintain accounts with financial institutions other
than Bank not governed by a control agreement (each, an ‘Acquisition Legacy
Account’) provided that:

(i) the balances of all Acquisition Legacy Accounts do not, individually or in
the aggregate, exceed One Million Dollars ($1,000,000.00) at any time;

(ii) not later than the date that is six (6) months after the date any Person
was acquired by any Borrower, all Acquisition Legacy Accounts owned by such
Person are closed and the balances, if any, transferred to a Borrower’s account
maintained at Bank; and

(iii) in connection with each acquisition by a Borrower, Borrowers provide, or
cause to be provided, to Bank, an updated supplement to the Schedule,
identifying with reasonable detail each open Acquisition Legacy Account,
including, without limitation, the type, account number, balance and financial
institution.

(c) So long as Borrowers maintain investment accounts with Bank or Bank’s
Affiliates with an aggregate balance of at least Thirty Million Dollars
($30,000,000), Borrowers shall be permitted to maintain investment accounts with
financial institutions other than Bank or Bank’s Affiliates, provided that such
investment accounts are governed by control agreements in form and substance
acceptable to Bank.”

10. Section 7.10 of the Agreement is amended and restated to read in its
entirety as follows:

(a) “7.10 Inventory and Equipment. Store Inventory, Equipment or any Collateral
having an aggregate book value in excess of $500,000.00 with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received a landlord subordination
agreement, collateral access agreement or bailment waiver, executed by the
landlord, warehouseman or bailee of such location, in form and detail acceptable
to Bank, or (b) is in possession of the warehouse receipt, where negotiable,
covering such Inventory, Equipment or other Collateral; provided, however, that
the aggregate book value of all Equipment, Inventory and other Collateral at all
locations not subject to the foregoing requirements shall not exceed $500,000.00
at any time. Notwithstanding the foregoing, Borrowers shall deliver to Bank
landlord subordination agreements, collateral access agreements and bailment
agreements, as applicable, for any Collateral location not owned by a Borrower
if such location (a) contains the books and records of a Borrower, and such
books and records are not

 

5



--------------------------------------------------------------------------------

moved to a location covered by such an agreement within 60 days after the
applicable Borrower becomes a co-Borrower under the terms of this Agreement or
(b) is located in a state that has a statutory landlord lien law.
Notwithstanding the preceding sentence, Borrowers shall not be required to
provide a landlord waiver to Bank for the property located at 180 N. Stetson
Street, Suite 3500, Chicago, Illinois, provided that the aggregate book value of
Borrowers’ assets at such location does not exceed $50,000 at any time. Except
for Inventory sold in the ordinary course of business and except for such other
locations as Bank may approve in writing, Borrower shall keep the Inventory,
Equipment and other Collateral only at the location set forth in Section 10 and
such other locations of which Borrower gives Bank prior written notice and as to
which Bank files a financing statement where needed to perfect its security
interest.”

11. New Section 7.13 is added to the Agreement to read in its entirety as
follows:

“7.13 LongBoard Contingent Obligations. Make, or permit any of its Subsidiaries
to make, any payment on account of the LongBoard Contingent Obligations if at
the time of any such payment any Event of Default has occurred and is continuing
or would result after giving effect to such payment. Notwithstanding the
foregoing, if are no outstanding Advances under the Revolving Line, the
LongBoard Contingent Obligations may be paid without restriction.”

12. As soon as possible, but in any event within sixty (60) days after the
Seventh Amendment Date, Borrowers shall move, or cause to be moved, all
Borrower’s Books located at Suite 600, 22 Fourth Street, San Francisco,
California, to a collateral location for which Bank has received a landlord
subordination agreement, executed by the landlord, of such location, in form and
detail acceptable to Bank.

13. The Schedule to the Agreement is deleted and replaced with the Schedule
attached hereto.

14. Schedule 6.6 to the Agreement is hereby deleted from the Agreement.

15. Exhibit D to the Agreement is deleted and replaced with Exhibit D attached
hereto.

16. Exhibit E to the Agreement is deleted and replaced with Exhibit E attached
hereto.

17. Notwithstanding anything to the contrary in the Agreement, LongBoard shall
have until January     , 2013 to provide Bank evidence of insurance in
compliance with Section 6.5 of the Agreement.

18. [Intentionally Omitted.]

19. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by any Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

20. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

21. Each Borrower waives, discharges, and forever releases Bank, Bank’s
employees, officers, directors, attorneys, stockholders, and their successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that any Borrower has or may have had at any time up through and
including the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to any Borrower or whether any such claims, causes of
action, allegations or assertions arose as result of Bank’s actions or omissions
in connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Bank’s administration of the Obligations or otherwise.
EACH BORROWER WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AS IT
MAY BE AMENDED FROM TIME TO TIME, WHICH STATES:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6



--------------------------------------------------------------------------------

22. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that, except as set forth in paragraph 3 above, no Event of
Default has occurred and is continuing.

23. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  (a) this Amendment, executed by Borrowers;

 

  (b) a certificate of Parent, PowerReviews and LongBoard with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment and the Loan Documents to which it is a party;

 

  (c) copies of LongBoard’s and Acquisition Co.’s corporate documents,
including, without limitation, certificates of incorporation, bylaws and
certificates of good standing;

 

  (d) a financing statement (Form UCC-1) naming LongBoard as debtor;

 

  (e) an intellectual property security agreement, executed by LongBoard;

 

  (f) an Agreement to Furnish Insurance, executed by LongBoard;

 

  (g) current SOS Reports indicating that except for Permitted Liens, there are
no other security interests or Liens of record in the Collateral;

 

  (h) evidence satisfactory to Bank that the LongBoard Merger has been
consummated;

 

  (i) executed copies of all of the documents executed in connection with the
LongBoard Merger;

 

  (j) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

  (k) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

24. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Seventh Amendment to Loan
and Security Agreement, Joinder and Waiver as of the first date above written.

 

BAZAARVOICE, INC.,

a Delaware corporation

By:  

/s/ Stephen Collins

Name:  

Stephen R. Collins

Title:  

President, CEO and CFO

POWERREVIEWS, LLC,

a Delaware limited liability company

By:  

/s/ Stephen Collins

Name:  

Stephen R. Collins

Title:  

President and Secretary

LONGBOARD MEDIA, INC.,

a Delaware corporation

By:  

/s/ Stephen Collins

Name:  

Stephen R. Collins

Title:  

President and Secretary

COMERICA BANK By:  

/s/ Stephen Bitter

Name:  

Stephen Bitter

Title:  

Vice President

[Signature Page to Seventh Amendment to Loan and Security Agreement, Joinder and
Waiver (1233485)]



--------------------------------------------------------------------------------

EXHIBIT D

Form of Borrowing Base Certificate

 

Borrowers:

BAZAARVOICE, INC.

POWERREVIEWS, LLC

LONGBOARD MEDIA, INC.

 

Bank:

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

300 W. Sixth St., Suite 1300

Austin, TX 78701

Fax: (512) 427-7178

Commitment Amount:   $30,000,000.00   Email: tlstxcompliance@comerica.com

ELIGIBLE MONTHLY SERVICE FEES

1.

   Total Monthly Recurring Service Fees    $                            

2.

   Ineligible Monthly Recurring Service Fees    $     

3.

   TOTAL ELIGIBLE MONTHLY SERVICE FEES (#1 minus #2 multiplied
by                    %*)    $     

BALANCES

4.    Maximum Loan Amount    $30,000,000.00 5.    Total Funds Available (the
lesser of #3 or #4)    $ 6.    Outstanding under Sublimits (Letter of
Credit/Credit Card Services Sublimit)    $ 7.    Present balance outstanding on
Line of Credit    $ 8.    Reserve Position (#5 minus #6 and #7)    $

 

* Insert applicable Renewal Rate Ratio

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

Comments:

 

BANK USE ONLY Rec’d By:  

 

Date:  

 

Reviewed By:  

 

Date:  

 

 

   Authorized Signer

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Compliance Certificate

 

Please send all Required Reporting to:   

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

300 W. Sixth St., Suite 1300

Austin, TX 78701

Fax: (512) 427-7178

From:

 

BAZAARVOICE, INC.

POWERREVIEWS, LLC

LONGBOARD MEDIA, INC.

  

Email: tlstxcompliance@comerica.com

The undersigned authorized Officers of Bazaarvoice, Inc., PowerReviews, LLC and
LongBoard Media, Inc. (individually and collectively, “Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended from time to time, the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                                 with all required covenants, including without
limitation the ongoing registration of intellectual property rights in
accordance with Section 6.8, except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct in all
respects as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

  

REQUIRED

  

COMPLIES

Company Prepared F/S

   Monthly, within 45 days    YES    NO

Compliance Certificate

   Monthly, within 45 days    YES    NO

CPA Audits, Unqualified F/S

   Annually, within 150 days of FYE    YES    NO

Board Approved Projections

   Annually, by 4/30 of each year    YES    NO

Bookings Report

   Quarterly, within 45 days    YES    NO

Renewal Rate Report

   Quarterly, within 45 days    YES    NO

A/R Aging

   Monthly, within 45 days    YES    NO

A/P Aging

   Monthly, within 45 days    YES    NO

Borrowing Base Certificate

   Monthly, within 45 days    YES    NO

Intellectual Property Report

   Quarterly, within 45 days      

If Public:

        

10-Q

   Quarterly, within 5 days of SEC filing (50 days)    YES    NO

10-K

   Annually, within 5 days of SEC filing (95 days)    YES    NO

 

FINAICIAL COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

TO BE TESTED MONTHLY, DURING ANY COVENANT TEST PERIOD       Adjusted Revenue   
$100,000,000.00    $                        YES    NO Cash at Bank    See
Section 6.7(b)    $                        YES    NO

 

EXPENDITURE COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

 

Capital Expenditures

   < $3,000,000.00 annually    $                          YES         NO   

Capitalized Software Expenses

   < $10,000,000.00 annually    $                          YES         NO   

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

Please Enter Below Comments Regarding Covenant Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,      

 

Authorized Signer

 

Name:

 

Title:

 

BANK USE ONLY

   Rec’d By:   

 

Date:   

 

Reviewed By:   

 

Date:   

 

Financial Compliance Status:

  YES/NO

 

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Macy’s LC Collateral Account (Exhibit A)

Account number 330731865 maintained by PowerReviews with Silicon Valley Bank,
the balance of which shall not exceed $103,713.33

Permitted Indebtedness (Exhibit A)

American Express has issued an unsecured credit card to PowerReviews.

Reimbursement obligations in connection with that certain Irrevocable Standby
Letter of Credit No. SVBSF006395, in the amount of $103,713.33, issued by
Silicon Valley Bank in favor of PowerReviews’ sublandlord, Macy’s West Stores,
Inc., which letter of credit shall not be extended, renewed or rolled over
beyond the termination date of the Sublease Agreement dated as of June 9, 2010,
between PowerReviews and Macy’s West Stores, Inc., which termination date is
January 31, 2015.

Permitted Liens (Exhibit A)

Until January 31, 2015, Liens on the Macy’s LC Collateral Account.

Prior Names (Section 5.5)

PowerReviews, Inc.

Leadout Acquisition Corp.

Litigation (Section 5.6)

PowerReviews has, from time to time, received letters from customers REI, Dean
&DeLuca, and Number 1 Direct relating to certain allegations made by Lodsys, LLC
of patent infringement potentially relating to PowerReviews’ products
(collectively the “Lodsys Claims”).

PowerReviews, and one of its customers Hayneedle, Inc., received a letter dated
July 19, 2011 from Kelora Systems, LLC, relating to alleged patent infringement
of Kelora’s patents (the “Kelora Claim”).

Subsidiaries (Section 5.10)

Subsidiaries

Bazaarvoice Ltd. (UK company)

Bazaarvoice AB (Swedish company)

Bazaarvoice Sarl (French company)

Bazaarvoice Pte Limited (Singapore company)

Bazaarvoice B.V. (Dutch company)

Bazaarvoice GmbH (German company)

PowerReviews, LLC

LongBoard Media, Inc.

Inbound Licenses (Section 5.12)

Master Software License, Support and Services Agreement Order Form between
Endeca Technologies and PowerReviews dated as of June 29, 2006



--------------------------------------------------------------------------------

Acquisition Legacy Accounts (Section 6.6)

 

Financial Institution

  

Account Number

  

Account Type

   Approximate
Balance as of
10/31/2012  

Bank of America

   000261770358    Checking    $ 827,000   

Wells Fargo

   9499-292176 & 9816-867494    Checking and Savings    $ 1,280,000   

 

2



--------------------------------------------------------------------------------

COMERICA BANK       AUTOMATIC DEBIT AUTHORIZATION Member FDIC   

 

To:    Comerica Bank    Re:    Loan #  

 

  

You are hereby authorized and instructed to charge account No.
                     in the name of LONGBOARD MEDIA, INC., for principal,
interest and other payments due on above referenced loan as set forth below and
credit the loan referenced above.

X Debit each interest payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.

X Debit each principal payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.

X Debit each payment for Bank Expenses as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

 

/s/ Stephen Collins

   

November 5, 2012

Borrower Signature     Date



--------------------------------------------------------------------------------

ATTN:   

BAZAARVOICE, INC.

POWERREVIEWS, LLC

LONGBOARD MEDIA, INC.

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of BAZAARVOICE,
INC., a Delaware corporation (the “Corporation”); that the following is a true
and correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following                                          (insert
title) of the Corporation is authorized, for, on behalf of, and in the name of
the Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with PowerReviews, LLC, a
Delaware limited liability company and LongBoard Media, Inc., a Delaware
corporation (individually and collectively, “Co-Borrower”), from Comerica Bank
(“Bank”), under the terms of that certain Loan and Security Agreement dated as
of July 18, 2007, as it may be amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation and/or the
Co-Borrower; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s and/or Co-Borrower’s property and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not.

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

1



--------------------------------------------------------------------------------

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

Stephen Collins

  

Secretary/President

  

/s/ Stephen Collins

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
November 5, 2012.

 

/s/ Stephen Collins

Secretary

 

  

Bazaarvoice, Inc.

The Above Statements are Correct.     

By: /s/ Bryan Barksdale

  

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2



--------------------------------------------------------------------------------

LOGO [g451927ex10_1pg018.jpg]

   Limited Liability Company Authority to Procure Loans

 

As of November 5, 2012, the undersigned, being the sole member of the limited
liability company named below, acknowledge, confirm and certify to Comerica Bank
(“Bank”) that:

 

1. POWERREVIEWS, LLC, a Delaware limited liability company (“Company”).

 

2. Any (1) one of the following person(s):

 

NAME    TITLE    SIGNATURE

 

  

 

  

 

Stephen R. Collins

  

President and Secretary

  

/s/ Stephen R. Collins

Chris Lynch

  

VP Finance

  

/s/ Chris Lynch

is authorized to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with Bazaarvoice, Inc., a
Delaware corporation and LongBoard Media, Inc., a Delaware corporation
(individually and collectively, “Co-Borrower”), from Comerica Bank (“Bank”),
under the terms of that certain Loan and Security Agreement dated as of July 18,
2007, as it may be amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Company made or drawn by or upon third parties, without limit as to amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  (d) Give security for any liabilities of the Company to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Company and/or the Co-Borrower;
and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Company’s property and assets.

 

3. The Bank is further authorized and directed to pay the proceeds of any such
loans, advances or discounts as directed by the member(s) and/or manager(s) so
authorized to sign, whether so payable to the order of any of such person(s) in
his or her individual capacity or not, and whether such proceeds are deposited
to the individual credit of any of such person(s) or not.

 

4. This Authorization shall be effective (and Bank shall be entitled to rely
fully on it) notwithstanding any contrary terms contained in any Company
agreement now or hereafter adopted by the Company, and shall remain in full
force and effect until the Company officially notifies the Bank to the contrary
in writing (but said notice shall have no effect whatsoever on any action
previously taken or any commitment previously entered into by Bank in reliance
on this Authorization).

 

1



--------------------------------------------------------------------------------

5. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of this Authorization
are ratified, confirmed and approved as the act or acts of the Company.

 

6. If other persons become members or managers in the Company, the Company shall
notify the Bank promptly in writing of any such changes. This Authorization is
not a consent by the Bank to the adding of members or managers to the Company.

 

7. PLEASE CHECK APPROPRIATE STATEMENT:

 

  x The Company’s Certificate of Formation and Operating Agreement (copies of
which have been provided to the Bank) are not inconsistent with this
Authorization.

 

  ¨ The Company has not adopted an Operating Agreement; and the Company agrees
that if it adopts an Operating Agreement in the future it will promptly deliver
a copy of the same within ten (10) days of adoption thereof.

 

8. The signature appearing below is the genuine, original signature of the sole
member of the Company.

 

BAZAARVOICE, INC., a Delaware corporation By:  

/s/ Bryan Barksdale

Name:  

Bryan Barksdale

Title:  

Secretary

 

2



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of LONGBOARD MEDIA,
INC., a Delaware corporation (the “Corporation”); that the following is a true
and correct copy of resolutions duly adopted by the Board of Directors of the
Corporation in accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following President/CEO/CFO – VP Finance (insert title) of
the Corporation is authorized, for, on behalf of, and in the name of the
Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations, jointly and severally with Bazaarvoice, Inc., a
Delaware corporation, and PowerReviews, LLC, a Delaware limited liability
company (individually and collectively, “Co-Borrower”), from Comerica Bank
(“Bank”) under the terms of that certain Loan and Security Agreement dated as of
July 18, 2007, as amended from time to time;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation and/or any
Co-Borrower to the Bank by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
the Corporation; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s and/or any Co-Borrower’s property and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not.

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.



--------------------------------------------------------------------------------

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

Stephen R. Collins

  

President/CEO/CFO

  

/s/ Stephen Collins

Chris Lynch

  

VP Finance

  

/s/ Chris Lynch

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
November 5, 2012.

 

/s/ Bryan Barksdale

Secretary

 

The Above Statements are Correct.   

            /s/ Stephen Collins

  

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.